Gregory, Justice:
This appeal is from the order of the lower court denying appellants’ motions for a change of venue from Hampton County to Florence County. Appellants also contend the circuit court lacks subject matter jurisdiction as to Mercury *480Motor Express, Inc. We find the court lacks subject matter jurisdiction as to Mercury, and reverse the lower court’s refusal to grant appellant Edwards’ motion for a change of venue.
These two actions arose out of the collision of the vehicle owned by Mercury and driven by its agent Edwards, and that occupied by Mr. and Mrs. Hawkins. The accident occurred in Virginia on December 8, 1974. As a result of the collision Mrs. Hawkins died and Mr. Hawkins sustained personal injuries.
Mr. Hawkins is a resident of Massachusetts as was Mrs. Hawkins. Respondent Nix, a resident of Hampton County, is the duly appointed administrator for Mrs. Hawkins’ estate. Mr. Hawkins filed suit in the Court of Common Pleas for Hampton County against Mercury and Mr. Edwards seeking to recover for his personal injuries, and Mr. Nix initiated a wrongful death action in Hampton County for the benefit of Mrs. Hawkins’ spouse and children.
Appellant Mercury is a foreign corporation licensed by the Public Service Commission to operate motor carriers upon the public highways through Hampton County. Mr. Edwards is a resident of Florence County.
Appellants question the jurisdiction of the circuit court over the subject matter of these actions and contend the issue is raised for the first time on appeal. Respondents argue that the issue was raised in the court below and decided adversely to appellants. Respondents further contend the issue should not be considered on appeal since no exception was taken on this point, and cite Dunlap & Dunlap v. Zimmerman, 188 S. C. 322, 199 S. E. 296 (1938) as supportive of their position:
The question of jurisdiction may be raised once, but when the issue has been decided adversely to a party he cannot continue to raise it, in different stages of the trial. His remedy is to preserve his exception in the first instance, *481and his failure to do so forecloses the right to again raise it. 199 S. E. at 299.
Although Zimmerman involved a question of subject matter jurisdiction where no exception had been taken to the proceedings below, the holding in Zimmerman is inapposite to the case at hand. Here, the record fails to show that the issue of subject matter jurisdiction was ever raised before the lower court and decided adversely, either specifically or by inevitable inference, to a party. At best, the record indicates the parties stipulated jurisdiction as evidenced by the statement of the trial judge in his order:
It is stipulated by counsel:
6. These are transitory causes of action properly triable in South Carolina. It is well settled that “lack of jurisdiction of the subject matter cannot be waived even by consent and may be raised in this Court without an exception,” Petroleum Transportation, Inc. v. Public Service Commission, 255 S. C. 419, 179 S. E. (2d) 326, 328 (1971), and that subject matter jurisdiction can be questioned by a party for the first time on appeal, or by this Court ex meri motu. Foster v. Nordman, 244 S. C. 485, 137 S. E. (2d) 600 (1964). Zimmerman is not supportive of respondents’ contention because the question of subject matter jurisdiction was never at issue in the lower court. Thus, the matter is properly before this Court.
The pertinent jurisdictional statute is Section 15-5-150, 1976 Code of Laws of South Carolina:
An action against a corporation created by or under the laws of any other state, government or country may be brought in the circuit court:
(1) By any resident of this State for any cause of action; or
(2) By a plaintiff not a resident of this State when the cause of action shall have arisen or the subject of the action shall be situated within this State.
*482We need go no further than the plain language of Section 15-5-150 to see that the circuit court lacks subject matter jurisdiction over the action by Mr. Hawkins, a nonresident plaintiff, against Mercury, a foreign corporation, for a cause of action that did not arise or the subject of which is not situated within this State. The joinder of Mr. Edwards, with respect to whom the circuit court clearly has jurisdiction, with Mercury will not confer subject matter jurisdiction to the circuit court as to Mercury.
In Gibbs v. Young, 242 S. C. 217, 130 S. E. (2d) 484 (1963), this Court was presented with a situation identical to that presented by Mr. Hawkins’ action against Mercury and Mr. Edwards. In Gibbs, supra, plaintiff a resident of California, brought suit in Chesterfield County to recover for personal injuries sustained in an accident that took place in Georgia. The defendant Young, a resident of Anderson County, was the driver of a truck owned by the defendant Bowman Transportation, Inc., a foreign corporation licensed to operate through Chesterfield County. There we held the circuit court lacked subject matter jurisdiction as to Bowman Transportation, Inc., under Section 15-5-150. Our holding in Gibbs is controlling in this case.
The wrongful death action is brought by Mr. Nix in his capacity as the personal representative of Mrs. Hawkins as required by the law of the state where the injury resulting in death occurred. Code of Virginia Section 8-633, et seq. Under both the Virginia and South Carolina wrongful death statutes the test of the right of an administrator to maintain an action for wrongful death is whether the deceased could have maintained an action for the injury had he survived. As stated by the Virginia Supreme Court of Appeals in Virginia Electric & Power Co. v. Decatur, 173 Va. 153, 3 S. E. (2d) 172, 4 S. E. (2d) 294 (1939) :
. . . the cause of action of the injured party, while alive, is the same cause of action that passes to the personal representative. It is thus seen that the right of the personal *483representative to recover for the death of his decedent stands upon no higher ground than that occupied by the injured party while living. 3 S. E. (2d) at 174, 185; and in Lawrence v. Craven Tire Co., 210 Va. 138, 169 S. E. (2d) 440 (1969):
If plaintiff’s decedent had no right, at time of death, to maintain an action for personal injuries, then the right to maintain the present action could not be transmitted to her personal representative. 169 S. E. (2d) at 441.
See also: Hall v. Murphy, 236 S. C. 257, 113 S. E. (2d) 790 (1960); Fowler v. Fowler, 242 S. C. 252, 130 S. E. (2d) 568 (1963); Maxey v. Sauls, 242 S. C. 247, 130 S. E. (2d) 570 (1963).
It is clear that Mrs. Hawkins could not have prosecuted an action for personal injuries against Mercury in the courts of this State because of the door-closing effect of Section 15-5-150. Neither could she have avoided Section 15-5-150 by assigning her cause of action to a resident. Section 15-15-60, 1976 Code, operates to prevent any such assignment from placing the assignee on higher ground than his assignor. W. M. Kirkland, Inc. v. Providence Washington Insurance Co., 264 S. C. 573, 216 S. E. (2d) 518 (1975). Since the “act, neglect or default,” Section 15-51-10, 1976 Code, and Virginia Code Section 8-633, was such that if Mrs. Hawkins had lived she could not have prosecuted an action against Mercury in South Carolina, this wrongful death action cannot be maintained by her personal representative.
We conclude the circuit court lacks subject matter jurisdiction as to appellant Mercury, and accordingly hold it was error for the lower court to deny *484appellant Edwards’ motion for a change of venue to Florence County. Section 15-7-30, 1976 Code; Gibbs v. Young, supra.
Reversed and remanded.
Lewis, C. J., and Littlejohn, J., concur.
Ness and Rhodes, JJ., dissent.